Citation Nr: 0520229	
Decision Date: 07/25/05    Archive Date: 08/03/05

DOCKET NO.  01-01 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to an initial rating in excess of 10 percent 
for service-connected residuals of left knee injury with 
patellar dislocation.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel

INTRODUCTION

Appellant had active military service from July 1989 to July 
1999.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Columbia, South Carolina, Regional Office (RO) that denied a 
compensable initial rating for service-connected left knee 
disability.  During the pendancy of the appeal, RO issued a 
rating decision that granted a 10 percent initial rating.  In 
a claim for an increased rating, "the claimant will 
generally be presumed to be seeking the maximum available 
benefit allowed by law or regulation, and it follows that 
such a claim remains in controversy where less than the 
maximum available benefit is awarded." AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  The issue under appeal has accordingly 
been characterized as shown on the title page of this 
document.  Also on appeal is a rating decision by RO that 
denied service connection for headaches.

As the disability rating for left knee disability is an 
initial rating, the guidance of Fenderson v. West, 12 Vet. 
App. 119 (1999), is for application as explained below.

The case was remanded for further development in October 
2003.  That development was accomplished, and the file has 
been returned to the Board for appellate review.


FINDINGS OF FACT

1.  There is no diagnosed underlying pathology for the cause 
of appellant's reported headaches.  Competent medical opinion 
states that appellant's reported headaches are tension 
headaches.  There is no medical evidence of nexus between 
appellant's reported headaches and any disease or injury 
during his military service.  

2.  Appellant had a service-connected disability for 
residuals of a left knee injury with patellar dislocation, 
for which the initial rating is 10 percent disabling.  
Appellant's left knee has a very slight limitation of 
flexion, not compensable under the rating schedule, and no 
limitation of extension.  There is no objective evidence of 
additional limitation of motion due to pain, weakness, 
fatigability, or lack of endurance.  Examination does not 
show instability.  X-rays show evidence of degenerative joint 
disease.


CONCLUSIONS OF LAW

1.  Current chronic headaches were not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2004).

2.  Schedular criteria for an initial rating in excess of 10 
percent for residuals of a left knee injury have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic 
Code 5003-5260 (2004); VAOPGCPREC 09-98 (August 14, 1998), 
citing Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, 18 Vet. App. 112 
(2004), which essentially held that the notice and assistance 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) should be provided to a claimant prior to any 
adjudication of the claim.  In this case, the claim had been 
filed, and initial adjudication had taken place before the 
VCAA was enacted.  Thus, preadjudication notice was not 
provided nor was it possible.  The Pelegrini decision did not 
contain a remedy under such facts, and there appears to be no 
efficient remedy evident given these facts.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2002)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
The initial rating decision in this case was made prior to 
enactment of the VCAA, but the appeal was pending before the 
Board on the date of enactment of the VCAA.  The VCAA 
accordingly applies to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In the present case, a substantially complete original claim 
for service connection was received in March 2000, and the 
rating decisions under appeal were issued in August and 
September 2000, prior to enactment of the VCAA.  The original 
rating decisions, the Statement of the Case (SOC) in October 
2000, and the Supplemental Statements of the Case (SSOC) in 
December 2001 and March 2005 all listed the evidence on file 
that had been considered in formulation of the decision.  RO 
sent appellant a pre-VCAA duty-to-assist letter in June 2000 
and VCAA duty-to-assist letters in June 2001, March 2002, and 
March 2004 during the pendancy of this appeal.  

The Board notes that throughout the history of this claim, 
both before and after enactment of the VCAA, RO has kept 
appellant apprised of the evidence needed to perfect his 
claims.  The Board is aware of no additional outstanding 
evidence that would be relevant to the issues under 
contention, and therefore holds that the notification 
requirements of the VCAA have been satisfied.

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2004).   The VCAA specifically 
provides that the assistance provided by VA shall include 
obtaining records of relevant medical treatment at VA health-
care facilities if the claimant furnishes information 
sufficient to locate those records.  38 U.S.C.A. 
§ 5103A(c)(2) (West 2002); 38 C.F.R. § 3.159(c)(2) (2004).  
VA must also provide a medical examination, or obtain medical 
opinion, when necessary to adjudicate the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).

In this case, RO obtained appellant's service medical records 
and VA treatment records, and records from those civilian 
medical providers that appellant identified as having 
relevant evidence.  Appellant has also been afforded a number 
of VA medical examinations to determine the etiology and 
current severity of his symptoms.  Appellant was advised of 
his right to testify in hearings before the RO and/or before 
the Board, but has not chosen to do so.  The Board 
accordingly finds that VA's duty to assist has been satisfied 
in regard to this claim.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Factual Background

Appellant's service medical records are on file.  Appellant 
injured his left knee in 1990 and was intermittently on 
profile for his knee for the remainder of his time in 
service.  He was treated for sinusitis in December 1991 and 
April 1992.  He was treated for headache, fever, and 
restricted forward flexion in October 1994, possibly due to a 
viral syndrome; a spinal tap was conducted to rule out 
meningitis.  Appellant had dental surgery in January 1997 for 
extraction of four malopposed and impacted wisdom teeth.  He 
was treated in May 1999 for injury to the nose when he was 
hit by a softball; the impression was contusion with no 
evidence of fracture.    

In March 2000, appellant submitted a claim for service 
connection for left patellar dislocation, reportedly 
beginning in July 1990 and ongoing since that time.  
Appellant also claimed service connection for headaches, 
reportedly starting after a spinal tap in October 1994.

Medical records from H. Rubin Vision Centers, a private 
provider, show that appellant reported "almost daily" 
headaches.

RO issued a rating decision in August 2000 that denied 
service connection for headaches but deferred a decision on 
service connection for left knee disability pending medical 
examination.

Appellant was treated by VA in March 2000 for complaint of 
problems with his left kneecap.  The provider's impression 
was left knee chondromalacia.
 
Appellant was treated by VA in July 2000 for knee pain 
(osteoarthritis) and for headaches (suspected related to 
sinus).  Clinical history recorded appellant's complaint of 
chronic and recurrent daily headaches and chronic pain in the 
left knee.  On examination, joints were within normal limit 
but there was crepitus in both knees.  VA X-rays in July 2000 
revealed mild degenerative joint disease of both knees.     

Appellant had a VA medical examination of the knee in August 
2000.  The examiner noted appellant's military history and 
his history of eight patellar dislocations since 1990.  
Appellant complained of current pain when standing for more 
than one hour, and also complained of difficulty walking or 
working.  Physical examination showed no effusion.  Range of 
motion of 0 to 130 degrees, with significant crepitus.  There 
was medial facet tenderness and tenderness to palpation, but 
the examiner did not comment on pain on range of motion.  
Other than the crepitus, there was no varus or valgus 
anterior-posterior instability noted.  McMurray test was 
negative.  A concurrent VA "sunrise" X-ray of the left knee 
was negative.

RO issued a rating decision in September 2000 that granted 
service connection for left patellar dislocation.  The 
disability was rated as 0 percent disabling.

In October 2000, appellant submitted a Notice of Disagreement 
(NOD) in regard to the denial of service connection for 
headaches and in regard to the noncompensable initial rating 
for left knee disability.  He submitted a VA Form 9 in 
February 2001.

A Decision Review Officer (DRO) conference report dated June 
2001 shows that appellant asserted that his headaches were 
due to sinus problems from having his wisdom teeth removed.

Appellant had a VA X-ray of the left knee in July 2001.  
Joint space was well maintained, and there was no other 
effusion; otherwise there were no additional findings.

Appellant had a VA examination of the sinuses in July 2001.  
He complained of headaches and nasal congestion, which he 
construed as sinus disease.  The examiner noted that a 
contemporaneous computed axial tomography (CAT) scan of the 
sinuses was completely within normal limits.  Physical 
examination of the nose was normal in all aspects.  The 
examiner's impression was no evidence of acute or chronic 
nose or sinus disease, no evidence of any residual from 
dental extraction or lateral fistula, and headaches of 
uncertain etiology.  

Appellant had a VA neurological examination in July 2001 
during which he complained of facial headaches apparently 
related to sinuses.  Appellant stated that he believed his 
problem to stem from extraction of wisdom teeth in May 1997.  
The examiner noted that appellant had been treated for sinus 
drainage in 1991, 1992, and 1994.  The examiner also noted 
that CT scan of the sinuses the day prior had shown no 
abnormalities of the sinuses.  The examiner's impression was 
no evidence of neurological abnormalities.

Appellant had a VA joints examination in July 2001.  He 
reported current pain under his left kneecap with positive 
effusions, positive giving way, and clicking and popping with 
significant grinding on activity.  Appellant was recently 
informed by a private physician that he had significant 
patella femoral joint disease and was currently being treated 
by nonsteroidal anti-inflammatory drugs.  On examination, 
appellant had no effusion.  His range of motion was 0 to 130 
degrees, and he was stable to anterior-posterior varus and 
valgus stress.  Appellant had significant patella femoral 
crepitance in all the facets, which represented his primary 
current problem.  

Clinical notes show that VA fitted appellant with a knee 
brace in July 2001.

Appellant had a VA dental/oral examination in August 2001.  
The examiner noted that appellant had undergone oral surgery 
under intravenous sedation in 1997 and that appellant had 
subsequently complained of intermittent sinus problems, to 
include headaches, sinus pain and inflammation, and nasal 
congestion.  Intraoral examination showed that there were no 
current residuals of the surgery. 

RO issued a rating decision in December 2001 that increased 
the initial rating for left knee disability to 10 percent.  
The rationale for the increase was that, although range of 
motion of the knee was not so limited as to be compensable 
under the rating schedule, appellant's complaint of pain on 
motion and clinical evidence of crepitus was sufficient to 
warrant the higher rating.     

Appellant had a VA joints examination in April 2002.  
Appellant reported that since his injury in 1990 he had 
experienced popping, stiffness, and some clicking in the 
knee, but no locking.  He reported occasional swelling and 
stated that he was unable to squat due to pain.  Appellant 
reported that he occasionally wears a knee brace and 
currently takes pain medication.  On examination, range of 
motion was 0 to 135 degrees.  Appellant was tender to 
palpation of the medial joint line and had pain with 
McMurray's test.  There was no laxity to varus or valgus 
stress.  Appellant had mild patellofemoral crepitus.  The 
examiner's assessment was that appellant has clinical 
evidence of an incompetent anterior cruciate ligament in the 
left knee and possible medial meniscal tear, undoubtedly 
related to his injury in 1990.

VA X-ray of the left knee in April 2002 showed no 
degenerative change, with the exception of minimal osteophyte 
formation on the inferior and superior aspects of the 
patella.  There was minimal suprapetellar effusion, and joint 
spacing was maintained.

VA magnetic resonance image (MRI) of the left knee in June 
2002 showed degenerative joint disease at the left knee, most 
severe at the patellofemoral joint.  There were no other 
abnormalities noted. The cruciate ligaments appeared normal.

Appellant had a VA examination of the left knee in January 
2005.  The examiner reviewed the C-file prior to and during 
the examination.   Appellant stated that he currently took 
medications for knee pain.  Physical therapy had not 
alleviated the pain.  Appellant currently used a hinged knee 
brace.  He complained of pain especially with squatting, 
kneeling, or climbing stairs, all of which were required by 
his job.  On physical examination, appellant's range of 
motion was 0 to 130 degrees.  There was tenderness to 
palpation of the lateral patellofemoral ligament and positive 
patellofemoral crepitation.  The knee was stable 
ligamentously in all planes.  The examiner stated that he 
found no evidence that range of motion was additionally 
limited by pain, fatigue, weakness, or lack of endurance.  
The examiner's diagnosis was chondromalacia patella, mild to 
moderate, as likely as not due to a lateral subluxation 
without dislocation.

III.  Analysis

Service Connection for Headaches 

Service connection means that the facts, shown by evidence, 
establish that a particular disease or injury resulting in 
disability was incurred during active military service, or, 
if preexisting such service, was aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2004).  Service connection may be granted for a disease 
diagnosed after discharge when all the evidence, including 
that pertaining to service, establishes that the disease was 
incurred in service.  38 
C.F.R. § 3.303(d) (2004).

In order to prevail on the issue of service connection for a 
particular disability, there must be: medical evidence of a 
current disability; medical evidence, or in some 
circumstances lay evidence, of in-service occurrence or 
aggravation of the disease or injury; and medical evidence of 
a nexus between an in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); Pond v. West, 12 Vet. App. 341, 346 (1999).

The first Hickson element is medical evidence of a current 
disability.  In this case, there is no evidence of a 
pathology underlying appellant's headaches.  Appellant has 
stated a belief that his headaches are consequent to sinus 
damage in service, but VA dental/oral examination found no 
residuals of his in-service oral surgery.  VA neurological 
examination has not identified a neurological cause for 
headaches.  A competent VA medical opinion states that 
appellant suffers from tension headaches.  There is no 
showing by competent medical evidence that there is any 
relationship between the reported cause of these headaches 
and service.  

"Congress specifically limits entitlement to service-
connected disease or injury where such cases have resulted in 
a disability ... in the absence of a proof of present 
disability there can be no claim."  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  This is the essence of the first 
part of the Hickson analysis.  There being no medical 
evidence of a current disability, the Board finds that there 
is no claim, and service connection must be denied.

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
evidence preponderates against the claim and the doctrine of 
reasonable doubt does not apply.

Increased Initial Rating for Left Knee Disability

In considering the severity of a disability, it is essential 
to trace the entire history of the veteran so that a rating 
may accurately reflect the elements of a disability present.  
38 C.F.R. §§ 4.1, 4.2; Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  Further, there is a legal distinction between a 
claim for an "initial" rating and an "increased" rating 
claim; an appeal from an initial assignment of a disability 
rating requires review of the entire time period involved, 
and contemplates "staged ratings" where warranted.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Since this is an 
appeal of an initial disability rating, the Board has 
considered the entire service and post-service period.

Disability ratings are determined by the Diagnostic Codes in 
the Rating Schedule located in 38 C.F.R. Part 4 (2003).  
Schedular rating itself is recognition that the claimant's 
industrial capacity is impaired to some degree.  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  The VA schedule of 
ratings applies unless there are exceptional or unusual 
factors that would render application of the schedule 
impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

If a veteran has separate and distinct manifestations 
relating to the same injury, he should be compensated under 
different diagnostic codes. Esteban v. Brown, 6 Vet. App. 259 
(1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  However, 
the evaluation of the same manifestation under different 
diagnoses is to be avoided, since that would constitute 
pyramiding.  Brady V. Brown, 4 Vet. App. 203 (1993), citing 
38 U.S.C.A. § 1155.

The assignment of a particular diagnostic code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  In reviewing the claim for a 
higher rating, VA must consider which diagnostic code or 
codes are most appropriate for application in the veteran's 
case and provide an explanation for the conclusion.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  Where a 
particular disability for which the veteran has been service-
connected is not listed, it may be rated by analogy to a 
closely related disease in which not only the functions 
affected, but also the anatomical area and symptomatology are 
closely analogous.  38 C.F.R. §§ 4.20, 4.27 (2004); 
Lendenmann v. Principi, 3 Vet. App. 345, 349-50 (1992); 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Disabilities of the knee are rated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256 through 5263.  Examination has 
consistently disproved instability, so rating under 
Diagnostic Code 5257 ("recurrent subluxation and lateral 
instability") is not appropriate.  Appellant has not been 
diagnosed with the specific pathologies that would warrant 
rating for ankylosis, genu recurvatum, dislocation of 
cartilage, etc.  The appropriate measure of his disability is 
accordingly limitation of range of motion.  

Normal range of motion for the knee is 0 degrees extension 
and 140 degrees flexion.  38 C.F.R. § 4.71a, Plate I (2004).  

VAOPGCPREC 9-2004 (September 17, 2004) has held that a 
claimant with a knee disability can have separate ratings for 
limitation of extension and limitation of flexion.  
Appellant's flexion has consistently been 130 degrees (135 
degrees in one instance), which is slightly less than normal, 
so rating as limitation of flexion is appropriate.  
Appellant's extension has consistently been normal (0 
degrees) so separate rating for extension is not appropriate.

Where medical evidence shows claimant has arthritis, and 
where the diagnostic code applicable to the disability is not 
based on limitation of motion, a separate rating may be 
assigned if there is additional disability due to limitation 
of motion.  VAOPGCPREC 23-97 (July 1, 1997); see also Hicks 
v. West, 8 Vet. App. 417 (1995).  Painful motion due to 
arthritis is deemed to be limitation of motion and is 
entitled to a minimum rating of 10 percent per joint, even if 
there is no actual limitation of motion.  VAOPGCPREC 09-98 
(August 14, 1998), citing Lichtenfels v. Derwinski, 1 Vet. 
App. 484 (1991).  

VA must consider the applicability of regulations relating to 
pain.  Quarles v. Derwinski, 3 Vet. App. 129, 139 (1992); 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1993); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 167 (1991).  The 
rating schedule does not provide a separate rating for pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Functional loss 
due to pain is to be rated at the same level as functional 
loss when flexion is impeded.  Schafrath, at 592.  Functional 
loss due to pain or weakness must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40 (2004).

VA must specifically consider the effect of pain and weakness 
when rating a service-connected disability on the basis of 
limitation of range of motion.  DeLuca v. Brown, 8 Vet. App. 
202 (1995), discussing 38 C.F.R. §§ 4.40 and 4.45.   In this 
case, appellant's disability is currently rated under 
Diagnostic Code 5260, which is predicated on limitation of 
range of motion, so the provisions of 38 C.F.R. §§ 4.40 and 
4.45 apply.  

Arthritis is rated on the basis of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved; when the limitation of motion of the joint or 
joints involved is noncompensable under the rating schedule, 
a rating of 10 percent is of application for each such major 
joint or group of minor joints affected, to be combined, not 
added, under Diagnostic Code 5003. 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2004).  As noted above, Diagnostic Code 
5260 ("limitation of flexion of the leg") is for 
application. 

The rating criteria for Diagnostic Code 5260 are as follows.  
For a rating of 10 percent: flexion limited to 45 degrees.  
For a rating of 20 percent: flexion limited to 30 degrees.  
For a rating of 30 percent: flexion limited to 15 degrees. 

Applying the schedular criteria above to appellant's range of 
motion as detailed in the VA medical examinations of record, 
the Board finds that limitation of motion is not compensable.  
The lowest compensable rating, 10 percent, requires 
limitation of flexion to 45 degrees, and appellant's flexion 
has been 130 degrees or 135 degrees in every examination of 
record.  However, since appellant has arthritis, he is 
entitled to a rating of 10 percent when range of motion is 
not compensable.  VAOPGCPREC 09-98 (August 14, 1998), citing 
Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).  The Board 
accordingly finds that a rating of 10 percent, but not more, 
is appropriate.  

The Board has considered whether appellant should be 
separately compensated for pain.  However, as noted above, 
functional loss due to pain or weakness must be supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant, and in this case the examination did not record 
such pathology or visible behavior.  The Board accordingly 
finds that additional compensation for pain is not 
appropriate in this case.  

Based on the analysis above, the Board finds that appellant 
is not entitled to a rating in excess of 10 percent 
disabling.

As noted above, where medical evidence shows claimant has 
arthritis, and where the diagnostic code applicable to the 
disability is not based on limitation of motion, a separate 
rating may be assigned if there is additional disability due 
to limitation of motion.  VAOPGCPREC 23-97 (July 1, 1997); 
see also Hicks v. West, 8 Vet. App. 417 (1995).  Here, all 
appropriate diagnostic codes are based on limitation of 
motion, so separate rating for limitation of motion due to 
arthritis would constitute pyramiding and is not appropriate.  

In exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the veteran's 
average earning impairment due to the service-connected 
disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
The criteria for extraschedular evaluation are that there is 
a marked interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b) (2004); 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  In this case, 
there is no evidence of frequent hospitalization due to this 
disability, and no evidence that this disability caused 
appellant a marked interference with employment beyond that 
considered to be adequately compensated by the rating 
schedule.  The rating schedule is accordingly presumed to 
provide adequate compensation, and extraschedular rating is 
not appropriate.

In reaching these conclusions, the Board has given due 
consideration to 38 C.F.R. § 4.7 (2003) and the doctrine of 
reasonable doubt.  The evidence of record shows that the 
manifestations of appellant's service-connected disability 
more closely approximate the criteria supporting the current 
rating of 10 percent.  For this reason, the doctrine of 
reasonable doubt is not for application and a rating at the 
higher rate is not warranted.


ORDER

Service connection for headaches is denied.  Initial rating 
in excess of 10 percent for residuals of a left knee injury 
is denied. 


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


